EXHIBIT 10.28
MOVE, INC.
Amendment to the Employment Agreement
with W. Michael Long
          This Amendment to the Employment Agreement dated as of March 6, 2002,
(the “Agreement”) between Move, Inc. (previously known as “homestore.com, Inc.”)
(the “Company”) and W. Michael Long (“Executive”) is made this 24th day of
December, 2008.
          The Company and Executive have determined that it is in their best
interests to amend the Agreement to include special provisions intended to
ensure compliance with Internal Revenue Code Section 409A relating to deferred
compensation. In consideration of the mutual covenants contained herein and the
continued employment of Executive by the Company, the parties agree as follows:

  1.   The Agreement is hereby amended by deleting the last paragraph of Section
4(e) in its entirety and replacing it with the following:         “The following
shall apply to your rights under this Section 4: (i) any payments or
reimbursements provided in any one calendar year shall not affect the amount of
payments or reimbursements provided in any other calendar year; (ii) the
reimbursement of an eligible expense shall be made within 10 days after demand
by you and no later than December 31 of the year following the year in which the
expense was incurred; and (iii) such rights shall not be subject to liquidation
or exchange for another benefit. If all or any portion of the amounts payable to
you or on your behalf under this Section 4 become or otherwise are subject to
federal or state income taxes, Homestore shall pay to you an amount necessary to
place you in the same after-tax position as you would have been in had no such
taxes been imposed, and such payment shall be paid within 10 days after demand
by you, and in no event later than December 31 of the year after the year in
which the related taxes are remitted to the applicable taxing authorities. The
determination of the amount of any such tax indemnity shall be made by the
independent accounting firm employed by Homestore, which amount shall be
increased or decreased to reflect the results of any final determination by
taxing authorities in any administrative or judicial action, and shall include
any expenses reasonably incurred by you in defending same. The reimbursement of
such expenses shall be made on a current basis, as incurred and within 10 days
after demand by you, and in no event later than December 31 of the year
following the calendar year in which the taxes that are the subject of the audit
or proceeding are remitted to the taxing authority, or where as a result of such
audit or proceeding no taxes are remitted, December 31 of the year following the
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the proceeding. The amount
payable pursuant to this paragraph shall be increased to the extent necessary to
pay any interest and penalties determined to be due, and shall be grossed up for
the income tax due on the aggregate reimbursement.”     2.   The Agreement is
hereby amended by deleting Section 6(a) in its entirety and replacing with the
following:         “You may terminate your employment upon written notice to the
Board no later than 90 days following the initial occurrence of an event
constituting “Good Reason” (as defined below), if following such event, the
event constituting Good Reason is not cured by

 



--------------------------------------------------------------------------------



 



      Homestore within 30 days after receipt of your notice to the Board
requesting that such event be cured (an “Involuntary Termination”);”     3.  
The Agreement is hereby amended by deleting Section 7(a) in its entirety and
replacing with the following:         ““Good Reason” means the occurrence of any
of the following conditions, without your written consent: (i) your no longer
serving as chief executive officer of Homestore or its ultimate parent
corporation and reporting only to the board of directors of Homestore or such
ultimate parent, as the case may be; (ii) any material breach of this letter
agreement by Homestore, including any material reduction in your cash
compensation or reimbursements; or (iii) Homestore’s requiring you to be based
at any office or location more than 50 miles from Austin, Texas or Homestore’s
current headquarters in Westlake Village, California.”     4.   The Agreement is
hereby amended by deleting the first sentence of Section 8 and replacing with
the following:         “Upon termination of your employment with Homestore for
any reason, you will receive payment in a lump sum in cash within 30 days after
the date of termination, all unpaid salary and vacation accrued to the date of
your termination of employment; any remaining unpaid balance of your sign-on
bonus; and any performance bonus that has been earned but not paid. In addition,
your benefits will be continued under Homestore’s then existing benefit plans
and policies for so long as provided under the terms of such plans and policies
or as required by applicable law.”     5.   The Agreement is hereby amended by
deleting Section 8(b) in its entirety and replacing with the following:        
“In the event of your Involuntary Termination, Termination for Death or
Disability, or Termination without Cause, subject to your execution (or the
execution by your executor or personal representative in the case of your death)
of the acknowledgement and release attached as Exhibit A (the “Release”) within
30 days after your termination of employment (and such release not being revoked
within such time period), you will be entitled to a severance payment equal to
the sum of (i) 12 months of your then current annual base salary and (ii) 100%
of the target bonus that would otherwise be payable to you for the fiscal year
in which your termination occurs (whether or not you have satisfied the
applicable performance objectives) (the “Cash Severance”). Subject to
Section 14, the Cash Severance will be payable in equal installments over
12 months in accordance with Homestore’s normal payroll practices beginning with
the first payroll date following execution of the Release, with such payroll
deductions and withholdings as are required by law. For purposes of Code
Section 409A, the right to receive such installments pursuant to Homestore’s
standard payroll practices shall be treated as the right to receive a series of
separate payments, as defined in Treas. Reg. Section 1.409A-2(b)(2)(iii).”    
6.   The Agreement is hereby amended by deleting Section 8(c) in its entirety
and replacing with the following:         “Regardless of the basis of your
termination and regardless of whether you agree to execute the acknowledgement
and release, if all or any portion of the amounts payable to

 



--------------------------------------------------------------------------------



 



      you or on your behalf under this agreement or otherwise from Homestore
become or otherwise are subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or similar state tax and/or
assessment, Homestore shall pay to you an amount necessary to place you in the
same after-tax position as you would have been in had no such excise tax been
imposed, and such payment shall be paid within 10 days after demand by you, and
in no event later than December 31 of the year after the year in which the
related taxes are remitted to the applicable taxing authorities. The amount
payable pursuant to the preceding sentence shall be increased to the extent
necessary to pay income and excise taxes due on such amount. The determination
of the amount of any such tax indemnity shall be made by the independent
accounting firm employed by Homestore, which amount shall be increased or
decreased to reflect the results of any final determination by taxing
authorities in any administrative or judicial action and shall include any
expenses reasonably incurred by you in defending same. The reimbursement of such
expenses shall be made on a current basis, as incurred and within 10 days after
demand by you, and in no event later than December 31 of the year following the
calendar year in which the taxes that are the subject of the audit or proceeding
are remitted to the taxing authority, or where as a result of such audit or
proceeding no taxes are remitted, December 31 of the year following the calendar
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the proceeding. The amount payable pursuant to
this paragraph shall be sufficient to pay any interest and penalties determined
to be due, and shall be grossed up for the income tax due on the aggregate
reimbursement.”     7.   The Agreement is hereby amended by adding the following
sentence to the end of Section 13(b):         “If you become entitled to recover
fees and expenses under this Section 13(b), the reimbursement of an eligible
expense shall be made within 10 days after demand by you, accompanied with such
evidence of fees and expenses incurred as Homestore reasonably may require, but
in no event later than March 15 of the year after the year in which such rights
are established.”     8.   The Agreement is hereby amended by adding the
following new Section 14:

      “14. Code Section 409A.

  (a)   This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code).     (b)   Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason of your termination of employment, such
amount or benefit will not be payable or distributable to you, and/or such
different form of payment will not be effected, by reason of such circumstance
unless the circumstances giving rise to your termination of employment meet the
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations, or (ii) the payment or

 



--------------------------------------------------------------------------------



 



      distribution of such amount or benefit would be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
amount upon a termination of employment, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service” occurs, or such
later date as may be required by subsection (c) below.     (c)   Notwithstanding
anything in this Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Agreement by
reason of your separation from service during a period in which you are a
Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by Homestore under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

  (i)   if the payment or distribution is payable in a lump sum, your right to
receive payment or distribution of such non-exempt deferred compensation will be
delayed until the earlier of your death or the first day of the seventh month
following your separation from service; and     (ii)   if the payment or
distribution is payable over time, the amount of such non-exempt deferred
compensation that would otherwise be payable during the six-month period
immediately following your separation from service will be accumulated and your
right to receive payment or distribution of such accumulated amount will be
delayed until the earlier of your death or the first day of the seventh month
following your separation from service, whereupon the accumulated amount will be
paid or distributed to you on such date and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

      For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder.”

     Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.
(signatures on next page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to
be executed on the day and year first above written.

          MOVE, INC.    
 
       
By:
  /s/ James S. Caulfield
 
      EXECUTIVE    
 
        /s/ W. Michael Long           W. Michael Long    

 